Title: To George Washington from Henry Knox, 5 August 1793
From: Knox, Henry
To: Washington, George



Sir,
War department August 5th 1793

It was on the 3d instant agreed between the heads of the departments and the Attorney General that each individual should submit his opinion to you in Writing upon the propriety of calling Congress together before the period at which they are to assemble.
In the present state of things in this Country as well as in Europe an expectation of uncommon events has been generally excited. The prudent and sober part of the community regard, as in the case of storm, the mind and countenance of the Chief Pilot—while he remains confident and composed, happiness is diffused around—But when he doubts then anxiety and fear has its full effect.
Most of the cases which have yet occurred as relative to foreign powers have been the proper business of the Executive; and the Opinions of the Judiciary seem to indicate that all the measures hitherto adopted for the preservation of the peace have been proper and wise—For any case of a similar nature which may probably arise prior to the session of Congress it is probable the powers of the President may be adequate.
The Southern Indian business may indeed require the early attention of Congress—But when it shall be considered that this attention could be anticipated but a little and that a Winters Campaign according to General Pickens opinion, would be an hazardous operation, much would not be gained by calling Congress together one Month sooner than they would otherwise assemble. For it may be doubted whether if a proclamation should be issued immediately that a full Congress would be assembled much before the first day of November.
If they to gain one Month only Congress should be called it is probable the public mind both at home and abroad would be filled with doubts and perplexities, public Credit might be affected and great domestic distress ensue.

After placing this question in several attitudes the balance of my mind is that it is probable the measure of calling Congress together at this time would produce greater evil than good. I have the honor to be with perfect respect Your most obedient humble Servant.

H. Knox

